Exhibit 13 Annual Report to Stockholders At Or For The Year Ended March 31, 2010 2009 2008 2007 2006 Balance Sheet Data (Dollars In Thousands, Except Per Share Data) Total Assets $ 956,002 $ 984,662 $ 840,030 $ 738,110 $ 658,678 Cash And Cash Equivalents 8,805 6,562 10,539 13,438 14,351 Investment And Mortgage-Backed Securities 311,046 314,099 264,312 249,905 238,433 Total Loans Receivable, Net (1) 568,399 611,090 517,932 436,038 375,109 Deposits 694,252 661,714 590,850 523,738 479,229 Advances From Federal Home Loan Bank 164,004 218,998 178,234 153,049 131,363 Total Shareholders' Equity 67,861 67,092 47,496 42,693 37,602 Income Data Total Interest Income 47,507 48,867 49,632 42,098 32,617 Total Interest Expense 20,136 26,321 29,544 23,933 15,969 Net Interest Income 27,371 22,546 20,088 18,165 16,648 Provision For Loan Losses 8,155 2,825 895 600 660 Net Interest Income After Provision For Loan Losses 19,216 19,721 19,193 17,565 15,988 Non-Interest Income 6,071 4,496 4,489 3,861 2,630 General And Administrative Expense 22,622 20,499 17,322 15,157 13,027 Income Taxes 1,060 1,265 2,080 2,142 1,778 Net Income 1,605 2,453 4,280 4,127 3,813 Preferred Stock Dividends 900 252 - - - Accretion Of Preferred Stock To Redemption Value 73 20 - - - Net Income Available to Common Shareholders $ 632 $ 2,181 $ 4,280 $ 4,127 $ 3,813 Per Common Share Data Net Income Per Common Share (Basic) $ 0.26 $ 0.87 $ 1.66 $ 1.59 $ 1.51 Cash Dividends Declared $ 0.32 $ 0.32 $ 0.28 $ 0.24 $ 0.16 Other Data Interest Rate Spread Information: Average During Period 2.83% 2.45% 2.44% 2.47% 2.52% End Of Period 3.21% 2.58% 2.14% 2.51% 2.59% Net Interest Margin (Net Interest Income/Average Earning Assets) 2.98% 2.63% 2.69% 2.76% 2.79% Average Interest-Earning Assets To Average Interest- Bearing Liabilities 106.64% 105.80% 106.30% 108.00% 110.25% Common Equity To Total Assets 5.21% 4.98% 5.65% 5.78% 5.71% Non-Performing Assets To Total Assets (2) 4.39% 1.51% 0.81% 0.15% 0.20% Return On Assets (Ratio Of Net Income To Average Total Assets) 0.06% 0.24% 0.54% 0.59% 0.62% Return On Common Equity (Ratio Of Net Income To Average Common Equity) 1.27% 4.72% 9.54% 10.24% 10.27% Common Equity To Assets Ratio (Ratio Of Average CommonEquity To Average Total Assets) 5.09% 5.10% 5.66% 5.78% 6.03% Dividend Pay-Out Ratio On Common Shares(3) 124.56% 36.59% 16.90% 15.11% 10.67% Number Of Full-Service Offices 13 13 13 11 11 (1) INCLUDES LOANS HELD FOR SALE. (2) NON-PERFORMING ASSETS CONSIST OF NON-ACCRUAL LOANS AND REPOSSESSED ASSETS. (3) RATIO OF DIVIDENDS PAID ON COMMON SHARES TO NET INCOME AVAILABLE TO COMMON SHAREHOLDERS 7 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations General The following discussion is presented to provide the reader with an understanding of the financial condition and the results of operations of Security Federal Corporation and its subsidiaries.The investment and other activities of the parent company, Security Federal Corporation (the “Company”), have had no significant impact on the results of operations for the periods presented in the financial statements.The information presented in the following discussion of financial results is indicative of the activities of Security Federal Bank (“Bank”), a wholly owned subsidiary of the Company.The Bank is a federally chartered stock savings bank that was founded in 1922.The Bank also has two wholly owned subsidiaries: Security Federal Insurance Inc. (“SFINS”) and Security Financial Services Corporation (“SFSC”).SFINS was formed in the fiscal year ended March 31, 2002 and began operating during the December 2001 quarter.SFINS is an insurance agency offering auto, business, health, and home insurance. SFINS has a wholly owned subsidiary, Collier Jennings Financial Corporation (“Collier Jennings”), which has three wholly owned subsidiaries Security Federal Auto Insurance, The Auto Insurance Store Inc., and Security Federal Premium Pay Plans Inc.SFSC was formed in 1975 and is currently inactive.In addition to the Bank, Security Federal Corporation has another wholly owned subsidiary, Security Federal Statutory Trust (the “Trust”), which issued and sold fixed and floating rate capital securities of the Trust. Under current accounting guidance, however, the Trust is not consolidated in the Company’s financial statements.Unless the context indicates otherwise, references to the Company shall include the Bank and its subsidiaries. Prior to April 1, 2009, the Bank had two additional subsidiaries: Security Federal Investments, Inc. (“SFINV”) and Security Federal Trust Inc. (“SFT”). SFINV provided primarily investment brokerage services.SFT offered trust, financial planning and financial management services. On April 1, 2009, the assets and operations of SFINV and SFT were dissolved into the Bank. The services of these two entities are now offered through the trust and investment divisions of the Bank. The principal business of the Bank is accepting deposits from the general public and originating consumer and commercial business loans as well as mortgage loans that enable borrowers to purchase or refinance one-to-four family residential real estate.The Bank also originates construction loans on single-family residences, multi-family dwellings and projects, and commercial real estate, as well as loans for the acquisition, development and construction of residential subdivisions, and commercial projects. The Bank's net income is dependent on its interest rate spread which is the difference between the average yield earned on its loan and investment portfolios and the average rate paid on its deposits and borrowings.The Bank’s interest spread is influenced by interest rates, deposit flows, and loan demands.Levels of non-interest income and operating expense are also significant factors in earnings. Forward-Looking Statements This document, including information included or incorporated by reference, contents, and future filings by the Company on Form 10-K, Form 10-Q, and Form 8-K, and future oral and written statements by the Company and its management may contain forward-looking statements about the Company and its subsidiaries which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often include the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.” These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from the results anticipated, including, but not limited to: · the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; · changes in general economic conditions, either nationally or in our market areas; · changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; · fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real · estate values in our market areas; 8 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements, Continued · results of examinations of us by the Office of Thrift Supervision (the “OTS”) or the FDIC or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; · legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, orthe interpretation of regulatory capital or other rules; · further increases in premiums for deposit insurance; · our ability to control operating costs and expenses; · the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; · difficulties in reducing risk associated with the loans on our balance sheet; · staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; · computer systems on which we depend could fail or experience a security breach; · our ability to retain key members of our senior management team; · costs and effects of litigation, including settlements and judgments; · our ability to implement our branch expansion strategy; · our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we have acquired or may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; · changes in premiums or claims that adversely affect our insurance segment; · increased competitive pressures among financial services companies; · changes in consumer spending, borrowing and savings habits; · the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; · our ability to pay dividends on our common stock; · adverse changes in the securities markets; · inability of key third-party providers to perform their obligations to us; · changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; · future legislative changes in the TARP Capital Purchase Program; and · other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described elsewhere in this document. 9 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements, Contined Some of these and other factors are discussed in our Annual Report on Form 10-K for the year ended March 31, 2010 under the Item 1A, “Risk Factors.” Such developments could have an adverse impact on our financial position and our results of operations. Any forward-looking statements are based upon management’s beliefs and assumptions at the time they are made. We undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference in this document or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this document might not occur, and you should not put undue reliance on any forward-looking statements. Critical Accounting Policies The Company has adopted various accounting policies which govern the application of accounting principles generally accepted in the United States in the preparation of the Company’s financial statements.The significant accounting policies of the Company are described in Note 1 of the Notes to the Consolidated Financial Statements included herein. Certain accounting policies involve significant judgments and assumptions by management, which have a material impact on the carrying value of certain assets and liabilities; management considers these accounting policies to be critical accounting policies.The judgments and assumptions used by management are based on historical experience and other factors, which are believed to be reasonable under the circumstances.Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates, which could have a material impact on the carrying values of assets and liabilities and the results of operations of the Company. Of these significant accounting policies, the Company considers its policies regarding the allowance for loan losses to be its most critical accounting policy because of the significant degree of management judgment involved in determining the amount of allowance for loan losses.The Company has developed policies and procedures for assessing the adequacy of the allowance for loan losses, and recognizes that this process requires a number of assumptions and estimates with respect to its loan portfolio.The Company’s assessments may be impacted in future periods by changes in economic conditions, the impact of regulatory examinations, and the discovery of information with respect to borrowers, which is not known to management at the time of the issuance of the consolidated financial statements.For a further discussion of the Company’s estimation process and methodology related to the allowance for loan losses, see the discussion under the section entitled “Comparison of the Years Ended March 31, 2010 and 2009 - Financial Condition” and “-Provision for Loan Losses” and “Comparison of the Years Ended March 31, 2009 and 2008- Financial Condition– Financial Condition” and “-Provision for Loan Losses” included herein. Asset and Liability Management The Bank’s program of asset and liability management seeks to limit the Bank’s vulnerability to material and prolonged increases or decreases in interest rates, or "interest rate risk."The principal determinant of the exposure of the Bank's earnings to interest rate risk is the timing difference (“gap”) between the repricing or maturity of the Bank's interest-earning assets and the repricing or maturity of its interest-bearing liabilities.If the maturities of the Bank's assets and liabilities were perfectly matched and the interest rates borne by its assets and liabilities were equally flexible and moved concurrently (neither of which is the case), the impact on net interest income of any material and prolonged changes in interest rates would be minimal. A positive gap position generally has an adverse effect on net interest income during periods of falling interest rates.A positive one-year gap position occurs when the dollar amount of rate sensitive assets maturing or repricing within one year exceeds the dollar amount of rate sensitive liabilities maturing or repricing during that same one-year period.As a result, in a period of falling interest rates, the interest received on interest-earning assets will increase slower than the interest paid on interest-bearing liabilities, causing a decrease in net interest income.During periods of rising interest rates, the interest received on interest-earning assets will increase faster than interest paid on interest-bearing liabilities, thus increasing net interest income. A negative gap position generally has an adverse effect on net interest income during periods of rising interest rates.A negative one-year gap position occurs when the dollar amount of rate sensitive liabilities maturing or repricing within one year exceeds the dollar amount of rate sensitive assets maturing or repricing during that same period.As a result, during periods of rising interest rates, the interest paid on interest-bearing liabilities will increase faster than interest received from interest-earning assets, thus reducing net interest income.The reverse is true in periods of declining interest rates, as discussed above, which generally results in an increase in net interest income. 10 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Asset and Liability Management, Continued The Bank’s Board of Directors reviews the Interest Rate Exposure Report generated for the Bank by the Office of Thrift Supervision (“OTS”).This report measures the interest rate sensitivity of the Bank’s net portfolio value (“NPV”) on a quarterly basis under different interest rate scenarios.The Bank’s sensitivity measure is well within the Bank’s policy on changes in NPV.The Bank's asset and liability policies are directed toward maximizing long-term profitability while managing acceptable interest rate risk within the Bank’s policies. At March 31, 2010, the negative mismatch of interest-earning assets repricing or maturing within one year with interest-bearing liabilities repricing or maturing within one year was ($7.4) million or (0.8)% of total assets compared to ($9.5) million or (1.0)% at March 31, 2009.For more information on the Bank’s repricing position at March 31, 2010, see the tables on pages 11 and During the year ended March 31, 2010, the Bank originated, for investment purposes, $27.6 million in adjustable rate residential real estate loans (“ARM’s”), which are held for investment and are not sold. The Bank’s loan portfolio included $264.1 million of adjustable rate consumer loans, commercial loans, and mortgage loans or, 45.0% of total gross loans at March 31, 2010.During fiscal 2010, the Bank originated $308.7 million in consumer and commercial loans, which are usually short term in nature.The Bank's portfolio of consumer and commercial loans was$465.1 million at March 31, 2010, $494.5 million at March 31, 2009, and $400.2 million at March 31, 2008.Consumer and commercial loans combined were 79.3% of total loans at March 31, 2010, 78.8% of total loans at March 31, 2009, and 74.9% at March 31, 2008. At March 31, 2010, the Bank held approximately $6.6 million in longer term fixed rate residential mortgage loans.These loans, which amounted to 1.2% of the total loan portfolio, had converted from ARM loans to fixed rate loans during the previous 60 months.These fixed rate loans have remaining maturities ranging from 10 to 30 years.As of March 31, 2010, the Bank no longer had any ARM loans that have conversion features to fixed rate loans.On new originations, the Bank sells virtually all of its 15 and 30 year fixed rate mortgage loans at origination.Fixed rate residential loans sold to Freddie Mac and other institutional investors, on a service-released basis totaled $67.8 million in fiscal 2010, $45.3 million in fiscal 2009, and $38.9 million in fiscal 2008.The Bank sells all its fixed rate mortgage loans on a service-release basis. Certificates of deposit of $100,000 or more, referred to as “Jumbo Certificates,” are normally considered to be interest rate sensitive because of their relatively short maturities.At March 31, 2010, the Bank had $195.9 million outstanding in Jumbo Certificates compared to $192.8 million at March 31, 2009.Brokered deposits totaled $34.4 million at March 31, 2010 compared to $25.4 million at March 31, 2009. The majority of the Bank’s deposits are originated within the Bank’s immediate market area. The following table sets forth the maturity schedule of certificates of deposit with balances of $100,000 or greater at March 31, 2010: At March 31, 2010 (In Thousands) Within 3 Months $ 34,335 After 3 Months, Within 6 Months 54,773 After 6 Months, Within 12 Months 54,758 After 12 Months 51,994 $ 195,860 11 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Asset and Liability Management, Continued The following table sets forth the Bank’s interest-bearing liabilities and interest-earning assets repricing or maturing within one year.The table on the following page presents the Bank's entire interest-bearing liabilities and interest-earning assets into repricing or maturity time periods.Both tables present adjustable rate loans in the periods they are scheduled to reprice and fixed rate loans are shown in the time frame of corresponding principal amortization schedules.Adjustable and fixed rate loans are also adjusted for the Company’s estimates of pre-payments.Mortgage-backed securities are shown at repricing dates, but also include prepayment estimates.Both tables also assume investments reprice at the earlier of maturity; the likely call date, if any, based on current interest rates; or the next scheduled interest rate change, if any.NOW accounts are assumed to have a decay rate of 20% the first year, money market accounts to have a decay rate of 65% the first year, and statement savings accounts to have a decay rate of 20% the first year.The balance, for all three products, is deemed to reprice in the one to three year category.Callable fixed rate Federal Home Loan Bank (“FHLB”) advances are included in borrowings, and are deemed to mature at the expected call date or maturity, based on the stated interest rate of the advance and current market rates.Junior subordinated debentures are shown at their repricing date or call date. At March 31 2010 2009 (Dollars In Thousands) Loans (1) $ 402,832 $ 408,858 Mortgage-Backed Securities: Held To Maturity 871 7,200 Available For Sale 36,890 134,792 Investment Securities: Held To Maturity 3,117 4,965 Available For Sale 21,339 12,373 Other Interest-Earning Assets And FHLB Stock 12,791 12,791 Total Interest Rate Sensitive Assets Repricing Within 1 Year $ 477,840 $ 580,979 Deposits $ 439,474 $ 470,784 FHLB Advances And Other Borrowed Money 45,738 119,713 Total Interest Rate Sensitive Liabilities Repricing Within 1 Year $ 485,212 $ 590,497 Gap $ (7,372) $ (9,518) Interest Rate Sensitive Assets/Interest Rate Sensitive Liabilities 98.48% 98.39% Gap As A Percent Of Total Assets (0.8)% (1.0)% (1) LOANS ARENET OF UNDISBURSED FUNDS AND LOANS IN PROCESS. 12 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Asset and Liability Management, Continued The following table sets forth the interest rate sensitivity of the Bank's assets and liabilities at March 31, 2010, on the basis of the factors and assumptions set forth in the table on the previous page. Less Than Three Months Over 3 –12 Months Over 1 – 3 Years Over 3 – 5 Years Over 5 – 10 Years Over 10 Years Total (Dollars In Thousands) Interest-Earnings Assets Loans (1) $ 250,391 $ 152,441 $ 115,368 $ 52,177 $ 8,420 $ 2,060 $ 580,857 Mortgage-Backed Securities: Held To Maturity, At Cost 147 724 2,066 3,012 3,564 636 10,149 Available For Sale, At Fair Value 9,278 27,612 110,430 53,911 29,237 1,767 232,235 Investment Securities: (2) Held To Maturity, At Cost 1,078 2,039 2,566 2,020 774 159 8,636 Available For Sale, At Fair Value 7,071 14,268 15,736 12,910 7,872 2,169 60,026 FHLB Stock, At Cost - 12,624 - 12,624 Other Interest-Earning Assets 167 - 167 Total Interest-Earning Assets $ 268,132 $ 209,708 $ 246,166 $ 124,030 $ 49,867 $ 6,791 $ 904,694 Interest-Bearing Liabilities Deposits: Certificate Accounts $ 72,908 $ 236,405 $ 66,418 $ 16,539 $ - $ - $ 392,270 NOW Accounts 3,331 9,993 53,298 - - - 66,622 Money Market Accounts 27,825 85,213 60,867 - - - 173,905 Statement Savings Account 950 2,849 15,193 - - - 18,992 Borrowings (2) 30,738 15,000 47,277 35,304 52,900 6,084 187,303 Total Interest-Bearing Liabilities $ 135,752 $ 349,460 $ 243,053 $ 51,843 $ 52,900 $ 6,084 $ 839,092 Current Period Gap $ 132,380 $ (139,752) $ 3,113 $ 72,187 $ (3,033) $ 707 $ 65,602 Cumulative Gap $ 132,380 $ (7,372) $ (4,259) $ 67,928 $ 64,895 $ 65,602 $ 65,602 Cumulative Gap As A Percent Of Total Assets 13.8% (0.8)% (0.5)% 7.1% 6.8% 6.9% 6.9% (1) LOANS ARE NET OF UNDISBURSED FUNDS AND LOANS IN PROCESS. (2) CALLABLE SECURITIES AND FHLB ADVANCES ARE SHOWN AT THEIR LIKELY CALL DATES BASED ON MANAGEMENT’S ESTIMATES AT MARCH 31, In evaluating the Bank's exposure to interest rate risk, certain shortcomings inherent in the method of analysis presented in the foregoing tables must be considered.For example, although certain assets and liabilities may have similar maturities or periods of repricing, they may react in different degrees to changes in market interest rates.Additionally, the interest rates of certain types of assets and liabilities may fluctuate in advance of changes in market interest rates.Loan repayment rates and withdrawals of deposits will likely differ substantially from the assumed rates previously set forth in the event of significant changes in interest rates due to the option of borrowers to prepay their loans and the ability of depositors to withdraw funds prior to maturity.Further, certain assets, such as ARMs, have features that restrict changes in interest rates on a short-term basis as well as over the life of the asset. Financial Condition Total assets at March 31, 2010 were $956.0 million, a decrease of $28.7 million or 2.9% from $984.7 million at March 31, 2009.This decrease was primarily the result of a decrease in net loans receivable and a decrease in held to maturity securities. 13 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Financial Condition, Continued Total net loans receivable were $568.4 million at March 31, 2010, a decrease of $42.7 million or 7.0% from $611.1 million at March 31, 2009.Residential real estate loans held for investment decreased $8.7 million or 6.9% to $118.3 million at March 31, 2010.Typically, long term, newly originated fixed rate mortgage loans are not retained in the portfolio but are sold immediately.ARMs are typically retained in the portfolio.At March 31, 2010, the Bank held 90.5% of its residential mortgage loans in ARMs, while it had 9.5% in fixed rate mortgages.Consumer loans decreased $499,000 or 0.7% while commercial business and commercial real estate loans decreased $28.9 million or 6.8% to $396.5 million at fiscal year end March 31, 2010 from $425.4 million at March 31, 2009.Loans held for sale, which were $3.2 million at March 31, 2010, decreased $2.6 million from $5.7 million from the previous fiscal year end. The decrease in loans is the result of increased interest rates, tightened underwriting standards and a general decrease in loan demand. Total investments and mortgage-backed securities decreased $3.1 million or 1.0% to $311.0 million at March 31, 2010.Cash and cash equivalents were $8.8 million at March 31, 2010 compared to $6.6 million at March 31, 2009.Premises and equipment decreased $955,000 or 4.4% to $20.7 million in fiscal 2010 as a result of normal annual depreciation of premises and equipment. The Bank did not undergo any significant construction or renovation projects during the year ended March 31, 2010. The cash value of Bank Owned Life Insurance (“BOLI”) was $10.0 million at March 31, 2010 compared to $9.6 million at March 31, 2009 reflecting a $360,000 increase as a result of accumulated BOLI earnings. There were no additional BOLI purchases during the fiscal year ended March 31, 2010.BOLI, which earns tax-free yields, is utilized to partially offset the cost of the Company’s employee benefits programs and provide key person insurance on certain officers of the Company. The Company’s non-performing assets increased $27.1 million to $42.0 million at March 31, 2010 from $14.9 million at March 31, 2009. The increase was primarily concentrated in non-performing commercial real estate loans which increased $17.4 million to $25.5 million at March 31, 2010 from $8.0 million at March 31, 2009. The balance in non-performing commercial real estate loans consisted of 58 loans to 29 borrowers with an average loan balance of $439,000. The following table sets forth detailed information concerning our non-performing assets for the periods indicated: At March 31, 2010 At March 31, 2009 $ Increase % Increase Amount Percent (1) Amount Percent (1) (Decrease) (Decrease) Loans 90 days or more past due or non-accrual loans: Residential real estate $ 4,344,060 0.8 % $ 1,112,023 0.2 % $ 3,232,037 290.6 Commercial business 699,182 0.1 2,808,080 0.5 (2,108,898 ) (75.1 ) Commercial real estate 25,479,420 4.4 8,044,372 1.3 17,435,048 216.7 Consumer 703,288 0.1 955,683 0.1 (252,395 ) (26.4 ) Total non-performing loans 31,225,950 5.4 12,920,158 2.1 18,305,792 141.7 Other non-performing assets Repossessed assets 43,106 0.0 61,126 0.0 (18,020 ) (29.5 ) Real estate owned 10,729,944 1.9 1,924,046 0.3 8,805,898 457.7 Total other non-performing assets 10,773,050 1.9 1,985,172 0.3 8,787,878 442.7 Total non-performing assets $ 41,999,000 7.3 % $ 14,905,330 2.4 % $ 27,093,670 181.8 % Total non-performing assets as a percentage of total assets 4.4 % 1.5 % (1) Percent of gross loans receivable, net of deferred fees and loans in process and loans held for sale A majority of the non-performing commercial real estate category, or $11.4 million consisted of 15 loans secured by commercial buildings to 12 separate borrowers.
